Citation Nr: 1441740	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected left and right elbow disabilities.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left elbow fracture, to include whether the reduction in the rating from 20 percent to 10 percent, effective April 9, 2010, was proper.

3.  Entitlement to a rating in excess of 10 percent for right elbow arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to December 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the San Juan, the Commonwealth of Puerto Rico RO.  On his November 2011 VA Form 9, he requested a hearing before a Decision Review Officer (DRO) at the RO; however, in a statement received in January 2012, he withdrew such request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

On June 2010 VA mental disorders examination, the Veteran reported that he was under medical treatment at the San Juan VA Medical Center (VAMC), to include treatment for bilateral elbow pain since April 2007.  Any outstanding reports of VA treatment are constructively of record, are likely to contain pertinent information, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection Claim

The Veteran contends that he currently has a psychiatric disability related to the limitation of daily activities caused by his service-connected left and right elbow disabilities.  His service treatment records (STRs) are silent for any complaints, findings, diagnosis, or treatment of a psychiatric disability.  Following service, a March 2010 statement by a private doctor noted that the Veteran's left and right elbow disabilities "caused him limitation of his daily activities and emotional problems.  At home he has problems realizing his household tasks.  As a consequence he has decrease[d] interest and pleasure in most of his usual activities; presents fatigue or low energy nearly every day; [and presents] with episode[s] of frustration, irritability and anxiety."  However, this provider did not assign the Veteran a diagnosis of a psychiatric disability.

On June 2010 VA mental disorders examination, the Veteran reported having sad mood and lack of interest for significant/pleasurable activities "constantly" of a moderate severity since the 1990s.  He also reported that he saw a private psychiatrist (Dr. Prieto) for a few times in 1990 and was also sent to a "partial day hospital" (San Juan Capestrano) in 2007; records of such private treatment are outstanding relevant evidence, and must be secured.  The VA examiner diagnosed depressive disorder not otherwise specified (NOS), and opined that such disability was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service-connected left and right elbow disabilities.  The examiner explained that the onset of the Veteran's depressive symptoms coincided with his starting working at the U.S. Post Office in 1990, and the Veteran was able to complete his daily work as a carrier in the Post Office for more than 16 years (from 1990 to 2007) in spite of his elbow condition.  However, this rationale does not adequately explain the negative opinion given.  In addition, the medical evidence of record does not adequately address whether or not the Veteran's depressive disorder NOS is aggravated by his service-connected left and right elbow disabilities (to include any limitation of daily activities caused by such elbow disabilities), which is a medical question.  Thus, a new examination to secure medical opinions accompanied by adequate rationale must be secured.

Increased Rating Claims

The Veteran seeks an increase in the rating for his service-connected left elbow disability (posttraumatic degenerative joint disease of the left elbow, status post left elbow fracture), rated 10 percent (under Code 5010), and claims that the reduction of the rating from 20 percent to 10 percent, effective April 9, 2010, was improper.  He also seeks an increase in the rating for his service-connected right elbow disability (traumatic arthritis), rated 10 percent (under Code 5010).

The Veteran has not been afforded a VA examination to assess his left and right elbow disabilities since May 2010 (more than four years ago).  Given the allegation of greater severity of the disability, a contemporaneous examination to assess the disabilities is necessary.  In addition, as indicated above, any outstanding reports of VA treatment must be secured (to include the aforementioned treatment for bilateral elbow pain at the San Juan VAMC since April 2007), as such records may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

TDIU Claim

The examiner who conducts the new VA orthopedic examination should be asked to render an opinion regarding the extent to which the Veteran's service-connected left and right elbow disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from private Dr. Prieto for psychiatric treatment in 1990, and from San Juan Capestrano for psychiatric treatment in 2007).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities (specifically including records from the San Juan VAMC for treatment for bilateral elbow pain since April 2007).

2.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected left and right elbow disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating elbow disabilities (including 38 C.F.R. §§ 4.71a, Codes 5003, 5010, and 5205-5213).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's left and right elbow disabilities, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  In addition, the examiner should address the extent to which the Veteran's service-connected left and right elbow disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After the development sought above is completed, the AOJ should arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of any current psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disorder found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (including the diagnosis of depressive disorder NOS provided at the June 2010 VA psychiatric examination).

(b)  Please identify the most likely etiology for any/each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected left and/or right elbow disabilities?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (TDIU after all further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

